Exhibit 10.19

 

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (hereinafter, this
“Amendment”) is executed on this 31st day of March, 2006, to be effective as of
the respective date hereinafter specified, by and among BANCTEC, INC., a
Delaware corporation (“BancTec”), BTI TECHNOLOGIES L.P., a Texas limited
partnership (“BTI Tech” and jointly and collectively with BancTec, the
“Borrower”), the financial institution(s) listed on the signature pages hereof,
and their respective successors and Eligible Assignees (each individually as
“Lender” and collectively “Lenders”), and HELLER FINANCIAL, INC., a Delaware
corporation, in its capacity as Agent for the Lenders (“Agent”).

 

RECITALS

 

WHEREAS, Borrower, Agent and Lenders are parties to that certain Loan and
Security Agreement, dated as of May 30, 2001 (as amended, supplemented or
otherwise modified, the “Loan Agreement”);

 

WHEREAS, Borrower has notified Agent that it desires to extend the Termination
Date under the Loan Agreement to May 1, 2008 and make certain other amendments
to the Loan Agreement; and

 

WHEREAS, Borrower, Agent and Lenders desire to amend the Loan Agreement, in each
case, in the manner, and subject to the terms and conditions, provided below.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

ARTICLE I
DEFINITIONS

 


1.01                        CAPITALIZED TERMS USED IN THIS AMENDMENT, TO THE
EXTENT NOT OTHERWISE DEFINED HEREIN, SHALL HAVE THE SAME MEANING AS IN THE LOAN
AGREEMENT, AS AMENDED HEREBY.


 

ARTICLE II
AMENDMENTS TO LOAN AGREEMENT; OTHER AGREEMENTS

 


2.01                        AMENDMENT TO SECTION 2.1(B) OF THE LOAN AGREEMENT;
AMENDMENT AND RESTATEMENT OF THE DEFINITION OF “BORROWING BASE”.  EFFECTIVE AS
OF MARCH 31, 2006 (THE “EFFECTIVE DATE”), THE DEFINITION OF “BORROWING BASE”
CONTAINED IN SECTION 2.1(B) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“‘Borrowing Base’ means, as of any date of determination, an amount equal to the
sum of (a) 85.00% of Eligible Accounts less Dilution Reserves, plus (b) 50.00%
of Eligible Accrued Unbilled Accounts less Dilution Reserves; plus (c) the
lesser of (i) $20,000,000, or (ii) 85.00% of the net orderly liquidation value
of Eligible Inventory (net orderly liquidation value to be determined in a
manner and pursuant to documentation satisfactory to Agent, in its reasonable
credit judgment) or

 

1

--------------------------------------------------------------------------------


 

(iii) 60.00% of Eligible Inventory, plus (d) the lesser of (i) the Unsecured
Senior Notes Permitted Liens Limitation or (ii) (A) the Real Property Advance
Amount, plus (B) the Machinery and Equipment Advance Amount and less, in each
case, such reserves as Agent in its reasonable credit judgment may elect to
establish.  “Dilution Reserve” means, as of any date of determination, a reserve
for the amount by which the total dilution of Accounts exceeds five percent
(5%); with dilution referring to all actual and potential offsets to an Account,
including, without limitation, customer payment and/or volume discounts,
write-offs, credit memoranda, returns and allowances, and billing errors.  The
Dilution Reserve shall be adjusted after each field examination audit of the
Collateral conducted by Agent or any authorized representative designated by
Agent.”

 


2.02                        AMENDMENT AND RESTATEMENT OF SECTION 2.1(H)(1) OF
THE LOAN AGREEMENT.  EFFECTIVE AS OF THE EFFECTIVE DATE, SECTION 2.1(H)(1) OF
THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 

“(1)                            Maximum Amount.  The aggregate amount of Letter
of Credit Liability with respect to all Lender Letters of Credit outstanding at
any time shall not exceed $10,000,000.00.”

 


2.03                        AMENDMENT AND RESTATEMENT OF SECTION 2.2(A) OF THE
LOAN AGREEMENT.  EFFECTIVE AS OF THE EFFECTIVE DATE, SECTION 2.2(A) OF THE LOAN
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(A)                        Rate of Interest.  From the date the Loans are made
and the date the other Obligations become due the Loans and the other
Obligations shall bear interest at the applicable rates set forth below
(collectively, the “Interest Rate”):

 

(1)                                  The Revolving Loan and all other
Obligations for which no other interest rate is specified shall bear interest as
follows:

 

(a)                                  If a Base Rate Loan, then at the sum of the
Base Rate plus the Base Rate Margin applicable to Revolving Loans.

 

(b)                                 If a LIBOR Loan, then at the sum of the
LIBOR plus the LIBOR Margin applicable to Revolving Loans.

 

(2)                                  The Swingline Loan shall bear interest at
the sum of the Base Rate plus the Base Rate Margin applicable to the Swingline
Loan.

 

Subject to the provisions of subsection 2.1(F), Borrower shall designate to
Agent whether a Loan shall be a Base Rate or LIBOR Loan at the time a Notice of
Borrowing is given pursuant to subsection 2.1(F).  Such designation by Borrower
may be changed from time to time pursuant to subsection 2.2(D).  If on any day a
Loan or a portion of any Loan is outstanding with respect to which notice has
not been delivered to Agent in accordance with the terms of this Agreement
specifying the basis for determining the rate of interest or if LIBOR has been
specified and no LIBOR quote is available, then for that day that Loan or
portion thereof shall bear interest determined by reference to the Base Rate.

 

2

--------------------------------------------------------------------------------


 

“Base Rate Margin” shall mean 0.25% per annum.

 

“LIBOR Margin” shall mean 1.75% per annum.

 

After the occurrence and during the continuance of an Event of Default (i) the
Loans and all other Obligations shall, at the election of Agent or Requisite
Lenders, bear interest at a rate per annum equal to two percent (2%) plus the
applicable Interest Rate (the “Default Rate”), (ii) each LIBOR Loan shall
automatically convert to a Base Rate Loan at the end of any applicable Interest
Period and (iii) no Loans may be converted to LIBOR Loans.”

 


2.04                        AMENDMENT AND RESTATEMENT OF SECTION 2.3 OF THE LOAN
AGREEMENT.  EFFECTIVE AS OF THE EFFECTIVE DATE, SECTION 2.3 OF THE LOAN
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“2.3                           Fees.

 

(A)                              Unused Line Fee.  Borrower shall pay to Agent,
for the benefit of Lenders, a fee in an amount equal to the Revolving Loan
Commitment less the sum of (i) the average daily balance of each of the
Revolving Loan and the Swingline Loan, plus, (ii) the average daily face amount
of the Letter of Credit Reserve during the preceding month, multiplied by
(iii) 0.375% per annum.  Such fee to be calculated on the basis of a three
hundred sixty (360) day year for the actual number of days elapsed and to be
payable monthly in arrears on the first (1st) day of each month following the
Ninth Amendment Effective Date.

 

(B)                                Letter of Credit Fees.  Borrower shall pay to
Agent a fee with respect to the Lender Letters of Credit (i) for the benefit of
all Lenders with a Revolving Loan Commitment (based on their respective Pro Rata
Share) in the amount of the average daily amount of Letter of Credit Liability
outstanding during such month, multiplied by the per annum percentage equal to
the LIBOR Margin at such time in effect, and (ii) for the account of Agent a
fronting fee for each Letter of Credit issued or obtained by Agent from the date
of issuance to the date of termination equal to the average daily amount of
Letter of Credit Liability with respect to such Letters of Credit outstanding
during such month multiplied by twenty-five one hundredths of one percent
(0.25%) per annum.  Such fees will be calculated on the basis of a three hundred
sixty (360) day year for the actual number of days elapsed and will be payable
monthly in arrears on the first (1st) day of each month. following the Ninth
Amendment Effective Date.  Borrower shall also reimburse Agent for any and all
fees and expenses, if any, paid by Agent or any Lender to the issuer of any Bank
Letter of Credit.

 

(C)                                Prepayment Fees.  If, prior to the second
anniversary of the Ninth Amendment Effective Date, Borrower reduces or
terminates the credit facility provided for herein, Borrower, at the time of
such reduction or termination, shall pay to Agent for the benefit of Lenders, as
compensation for the costs of being prepared to make funds available to Borrower
under this Agreement, and not as a penalty, an amount determined by multiplying
1.00% (i) by the amount of the Revolving Loan Commitment, if the credit facility
provided for herein is being terminated, or (ii) by the amount of the reduction
in the Revolving Loan Commitment, if a reduction in the

 

3

--------------------------------------------------------------------------------


 

Revolving Loan Commitment is occurring.  Notwithstanding the foregoing, no
prepayment fee shall be payable to the extent any reduction in the Revolving
Loan Commitment is due to Borrower entering into a real estate sale leaseback
arrangement with GE Business Properties.

 

(D)                               Audit Fees.  Borrower agrees to pay all fees
and expenses of the firm or individual(s) engaged by Agent to perform audits of
Borrower’s operations.  Notwithstanding the foregoing, if Agent uses its
internal auditors to perform any such audit, Borrower agrees to pay to Agent,
for its own account, an audit fee with respect to each such audit equal to their
then standard rate which as of the Ninth Amendment Effective Date is $800 per
internal auditor per day or any portion thereof, together with all out of pocket
expenses.  Exclusive of any audits performed in connection with the credit
facility initially established by this Agreement and the initial transactions
contemplated by this Agreement, as long as no Event of Default has occurred and
is continuing and the Average Daily Availability for the three-month period
ending on the last day of the most recent calendar month is at least
$5,000,000.00, Borrower shall not be required to pay for more than one such
audit during any Loan Year of Borrower and the aggregate amount of audit fees
required to be paid by Borrower during any Loan Year shall be limited to
$30,000.00, but if an Event of Default has occurred and is continuing or the
Average Daily Availability for the three-month period ending on the last day of
the most recent calendar month is less than $5,000,000.00, Borrower shall be
required to pay for up to one such audit during each quarter of each Loan Year
of Borrower, and there shall be no $30,000.00 cap on audit fees payable by
Borrower during any individual Loan Year.

 

(E)                                 Other Fees and Expenses.  Borrower shall pay
to Agent, for its own account, all charges for returned items and all other bank
charges incurred by Agent, as well as Agent’s standard wire transfer charges for
each wire transfer made under this Agreement.

 

(F)                                 Termination of Fee Letter.  The parties
hereto hereby terminate that certain fee letter agreement dated as of May 31,
2001, between Borrower and Heller.

 

(G)                                Collateral Management Fee.  On March 31, 2007
and on March 31 in each Loan Year thereafter, Borrower shall pay to Agent, for
its own account, a fully earned, nonrefundable collateral management fee of
$50,000.”

 


2.05                        AMENDMENT AND RESTATEMENT OF SECTION 2.5 OF THE LOAN
AGREEMENT.  EFFECTIVE AS OF THE EFFECTIVE DATE, SECTION 2.5 OF THE LOAN
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“2.5                           Term of this Agreement.  This Agreement shall be
effective until the earlier of (a) May 1, 2008 and (b) the acceleration of all
Obligations pursuant to subsection 8.3 (the “Termination Date”).  The
Commitments shall terminate (unless earlier terminated pursuant to the terms
hereunder) upon the Termination Date and all Obligations shall become
immediately due and payable without notice or demand.  Notwithstanding any
termination, until all Obligations have been fully paid and satisfied, Agent, on
behalf of itself and Lenders, shall be entitled to retain security

 

4

--------------------------------------------------------------------------------


 

interests in and liens upon all Collateral, and even after payment of all
Obligations hereunder, Borrower’s obligation to indemnify Agent and each Lender
in accordance with the terms hereof shall continue.”

 


2.06                        AMENDMENT AND RESTATEMENT OF SECTION 4.25 OF THE
LOAN AGREEMENT.  EFFECTIVE AS OF THE EFFECTIVE DATE, SECTION 4.25 OF THE LOAN
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“4.25                     Collection of Accounts and Payments.  Borrower shall
establish lockboxes and blocked accounts (collectively, “Blocked Accounts”) in
Borrower’s name with such banks (“Collecting Banks”) as are acceptable to Agent
(subject to irrevocable instructions acceptable to Agent as hereinafter set
forth) to which all account debtors shall directly remit all payments on
Accounts and in which Borrower will immediately deposit all payments made for
Inventory or other payments constituting proceeds of Collateral in the identical
form in which such payment was made, whether by cash or check.  The Collecting
Banks shall acknowledge and agree, in a manner satisfactory to Agent, that all
payments made to the Blocked Accounts are the sole and exclusive property of
Agent, for its benefit and for the benefit of Lenders, and that the Collecting
Banks have no right to setoff against the Blocked Accounts and that all such
payments received will be promptly transferred to Agent’s Account subject to the
payment of the collecting Banks’ fees, chargebacks and other customary
exceptions, to the extent, if any, provided for in the documentation
establishing the Blocked Accounts.  Borrower hereby agrees that all payments
made to such Blocked Accounts or otherwise received by Agent and whether on the
Accounts or as proceeds of other Collateral or otherwise will be the sole and
exclusive property of Agent, for the benefit of itself and Lenders.  Borrower
shall irrevocably instruct each Collecting Bank to promptly transfer all
payments or deposits to the Blocked Accounts into Agent’s Account.  If Borrower,
or any if its Affiliates, employees, agents or other Person acting for or in
concert with Borrower, shall receive any monies, checks, notes, drafts or any
other payments relating to and/or proceeds of Accounts or other Collateral,
Borrower or such Person shall hold such instrument or funds in trust for Agent,
and, immediately upon receipt thereof, shall remit the same or cause the same to
be remitted, in kind, to the Blocked Accounts or to Agent at its address set
forth in subsection 10.3 below.  Notwithstanding anything set forth above, while
Agent has previously notified each Collecting Bank to transfer all payments or
deposits made to the Blocked Account to Borrower’s account as set forth in such
notice; if at any time hereafter the Average Daily Availability for the
three-month period ending on the last day of the most recent calendar month is
less than $17,500,000.00, Agent shall have the right to notify each Collecting
Bank to revert back to the prior procedure set forth in this Section 4.25 and to
have such funds transferred to the Agent’s Account.”

 


2.07                        AMENDMENT TO SECTION 11.1 OF THE LOAN AGREEMENT;
AMENDMENT AND RESTATEMENT OF DEFINITIONS.  EFFECTIVE AS OF THE EFFECTIVE DATE,
THE FOLLOWING DEFINITIONS CONTAINED IN SECTION 11.1 OF THE LOAN AGREEMENT ARE
HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY TO READ AS FOLLOWS:


 


“‘AVAILABILITY’ MEANS THE EXCESS, IF ANY, OF THE BORROWING BASE OVER THE SUM OF
THE REVOLVING LOAN AND LETTER OF CREDIT RESERVE.

 

5

--------------------------------------------------------------------------------


 


‘CLOSING DATE MORTGAGED PROPERTY’ MEANS THE MORTGAGED PROPERTY OWNED BY BORROWER
ON THE CLOSING DATE, PROVIDED THAT AGENT HAS A FIRST PRIORITY LIEN ON SUCH
MORTGAGED PROPERTY, SUBJECT TO PERMITTED ENCUMBRANCES.  IF SUBSEQUENT TO THE
CLOSING DATE AGENT CEASES TO HAVE A FIRST PRIORITY LIEN ON SUCH MORTGAGED
PROPERTY OR SUCH MORTGAGED PROPERTY IS SOLD OR OTHERWISE TRANSFERRED, SUCH
MORTGAGED PROPERTY SHALL CEASE TO CONSTITUTE CLOSING DATE MORTGAGED PROPERTY.


 

‘Real Property Advance Amount’ means the amount equal to (a) 70% of the fair
market value of the Closing Date Mortgaged Property (as determined by the most
recent appraisal delivered to Agent pursuant to clause (I) of the Reporting
Rider) minus (b) 1/84th of such amount multiplied by the number of months having
currently ended since March 31, 2006.

 


THE PARTIES HERETO AGREE THAT AT SUCH TIME THAT AGENT CEASES TO HAVE A FIRST
PRIORITY LIEN IN ANY MORTGAGED PROPERTY WHICH INITIALLY CONSTITUTES CLOSING DATE
MORTGAGED PROPERTY OR SUCH MORTGAGED PROPERTY IS SOLD OR OTHERWISE TRANSFERRED,
SUCH MORTGAGED PROPERTY SHALL NO LONGER CONSTITUTE CLOSING DATE MORTGAGED
PROPERTY FOR THE PURPOSES OF THE BORROWING BASE AND THE REAL PROPERTY ADVANCE
AMOUNT, AND THE PORTION OF THE REAL PROPERTY ADVANCE AMOUNT ATTRIBUTABLE TO THE
VALUE OF SUCH MORTGAGED PROPERTY (AS COMPARED TO THE VALUE OF ALL OTHER
MORTGAGED PROPERTY CONSTITUTING CLOSING DATE MORTGAGED PROPERTY) SHALL BE
SUBTRACTED FROM THE OTHERWISE APPLICABLE REAL PROPERTY ADVANCE AMOUNT IN ORDER
TO DETERMINE THE REAL PROPERTY ADVANCE AMOUNT RELEVANT TO THE OTHER CLOSING DATE
MORTGAGED PROPERTY.


 


‘RESTRICTED JUNIOR PAYMENT’ MEANS:  (A) ANY DIVIDEND OR OTHER DISTRIBUTION,
DIRECT OR INDIRECT, ON ACCOUNT OF ANY SHARES OF ANY CLASS OF STOCK OF BORROWER
OR ANY OF ITS SUBSIDIARIES NOW OR HEREAFTER OUTSTANDING, EXCEPT A DIVIDEND
PAYABLE SOLELY WITH SHARES OF THE CLASS OF STOCK ON WHICH SUCH DIVIDEND IS
DECLARED; (B) ANY PAYMENT OR PREPAYMENT OF PRINCIPAL OF, PREMIUM, IF ANY, OR
INTEREST ON, OR ANY REDEMPTION, CONVERSION, EXCHANGE, RETIREMENT, DEFEASANCE,
SINKING FUND OR SIMILAR PAYMENT, PURCHASE OR OTHER ACQUISITION FOR VALUE, DIRECT
OR INDIRECT, OF ANY SUBORDINATED DEBT OR SHARES OF ANY CLASS OF STOCK OF
BORROWER OR ANY OF ITS SUBSIDIARIES NOW OR HEREAFTER OUTSTANDING OR THE ISSUANCE
OF A NOTICE OF AN INTENTION TO DO ANY OF THE FOREGOING (OTHER THAN IN EACH CASE
IN EXCHANGE FOR SHARES OF STOCK OF BORROWER OR ANY DIRECT OR INDIRECT PARENT OF
BORROWER); (C) ANY PAYMENT MADE TO RETIRE, OR TO OBTAIN THE SURRENDER OF, ANY
OUTSTANDING WARRANTS, OPTION OR OTHER RIGHTS TO ACQUIRE SHARES OF ANY CLASS OF
STOCK OF BORROWER OR ANY OF ITS SUBSIDIARIES NOW OR HEREAFTER OUTSTANDING (OTHER
THAN IN EACH CASE IN EXCHANGE FOR SHARES OF STOCK OF BORROWER OR ANY DIRECT OR
INDIRECT PARENT OF BORROWER); AND (D) ANY PAYMENT BY BORROWER OR ANY OF ITS
SUBSIDIARIES OF ANY MANAGEMENT, CONSULTING OR SIMILAR FEES TO ANY AFFILIATE,
WHETHER PURSUANT TO A MANAGEMENT AGREEMENT OR OTHERWISE, IN EXCESS DURING ANY
LOAN YEAR OF THE AGGREGATE AMOUNT AS TO ALL AFFILIATES OF $1,000,000.’ “


 


2.08                        AMENDMENT TO SECTION 11.1 OF THE LOAN AGREEMENT;
ADDITION OF NEW DEFINITIONS.  EFFECTIVE AS OF THE EFFECTIVE DATE, THE FOLLOWING
NEW DEFINITIONS ARE HEREBY ADDED TO SECTION 11.1 OF THE LOAN AGREEMENT, TO READ
IN THEIR ENTIRETY AS FOLLOWS AND TO BE INSERTED IN THEIR PROPER ALPHABETICAL
ORDER:


 

“‘Closing Date Machinery and Equipment’ means the Equipment owned by Borrower on
March 31, 2006 that has been appraised by an appraiser acceptable to

 

6

--------------------------------------------------------------------------------


 

Agent, provided that Agent has a first priority Lien on such Equipment, subject
to Permitted Encumbrances.  If subsequent to the Closing Date Agent ceases to
have a first priority Lien on such Equipment or such Equipment is sold or
otherwise transferred, such Equipment shall cease to constitute Closing Date
Machinery and Equipment.

 

‘Machinery and Equipment Advance Amount’ means the amount equal to (a) 85% of
the appraised net orderly liquidation value of the Closing Date Machinery and
Equipment (as determined by the most recent appraisal delivered to Agent
pursuant to clause (I) of the Reporting Rider) minus (b) 1/84th of such amount
multiplied by the number of months having currently ended since March 31, 2006.

 

The parties hereto agree that at such time that Agent ceases to have a first
priority Lien in any Equipment or such Equipment is sold or otherwise
transferred, such Equipment shall no longer constitute Closing Date Machinery
and Equipment for the purposes of the Borrowing Base and the Machinery and
Equipment Advance Amount, and the portion of the Machinery and Equipment Advance
Amount attributable to the value of such Equipment (as compared to the value of
all other Equipment constituting Closing Date Machinery and Equipment) shall be
subtracted from the otherwise applicable Machinery and Equipment Advance Amount
in order to determine the Machinery and Equipment Advance Amount relevant to the
other Closing Date Machinery and Equipment.”

 

‘Ninth Amendment Effective Date’ means the ‘Effective Date’ as defined in the
Ninth Amendment to this Agreement, dated as of March 31, 2006.’

 


2.09                        AMENDMENT TO SECTION 11.1 OF THE LOAN AGREEMENT;
DELETION OF DEFINITIONS.  EFFECTIVE AS OF THE EFFECTIVE DATE, THE DEFINITIONS OF
“ELIGIBLE CASH COLLATERAL” AND “REDUCED AVAILABILITY AMOUNT” ARE HEREBY DELETED
FROM SECTION 11.1 OF THE LOAN AGREEMENT.


 


2.10                        DELETING SCHEDULE 2.2(A) TO THE LOAN AGREEMENT. 
EFFECTIVE AS OF THE EFFECTIVE DATE, SCHEDULE 2.2(A) (PRICING TABLE) IS HEREBY
DELETED FROM THE LOAN AGREEMENT.


 


2.11                        AMENDMENT TO PARAGRAPH (C) OF THE REPORTING RIDER TO
THE LOAN AGREEMENT.  EFFECTIVE AS OF THE EFFECTIVE DATE, PARAGRAPH (C) OF THE
REPORTING RIDER TO THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE PHRASE
“ONE HUNDRED FIVE (105) DAYS AFTER THE END OF EACH FISCAL YEAR” AND REPLACING IT
WITH “ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF THE 2005 FISCAL YEAR AND
WITHIN ONE HUNDRED FIVE (105) DAYS OF EACH FISCAL YEAR THEREAFTER”.


 


2.12                        AMENDMENT TO PARAGRAPH (I) OF THE REPORTING RIDER TO
THE LOAN AGREEMENT.  EFFECTIVE AS OF THE EFFECTIVE DATE, PARAGRAPH (I) OF THE
REPORTING RIDER TO THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

“(I)                              Appraisals.  Borrower will obtain and deliver
to Agent, at Borrower’s expense, (i) once every Loan Year, appraisal reports in
form and substance and from appraisers satisfactory to Agent, stating the then
current fair market of the Mortgaged Property, (ii) quarterly during every Loan
Year, a “desktop” appraisal report in form and substance and from appraisers
satisfactory to Agent, stating the then current fair market value and orderly
liquidation value of the Inventory, and (iii) upon Agent’s request but in no
event more often than once per Loan Year, an appraisal report in

 

7

--------------------------------------------------------------------------------


 

form and substance and from appraisers satisfactory to Agent, stating the then
current fair market value and orderly liquidation value of the Equipment.”

 


2.13                        AMENDMENT TO PARAGRAPHS A AND C OF THE FINANCIAL
COVENANTS RIDER TO THE LOAN AGREEMENT.  EFFECTIVE AS OF THE EFFECTIVE DATE, EACH
OF PARAGRAPH A AND PARAGRAPH C OF THE FINANCIAL COVENANTS RIDER TO THE LOAN
AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY TO READ AS
FOLLOWS:


 

“Intentionally Deleted.”

 


2.14                        AMENDMENT TO PARAGRAPH B OF THE FINANCIAL COVENANTS
RIDER TO THE LOAN AGREEMENT.  EFFECTIVE AS OF THE EFFECTIVE DATE, PARAGRAPH B OF
THE FINANCIAL COVENANTS RIDER TO THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED TO READ IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“B.                               FIXED CHARGE COVERAGE RATIO.  IF AND FOR SO
LONG AS A FIXED CHARGE COVERAGE RATIO PERIOD IS IN EFFECT, BORROWER SHALL NOT
PERMIT ITS FIXED CHARGE COVERAGE RATIO FOR THE TWELVE CALENDAR MONTH PERIOD
ENDING ON THE LAST DAY OF EACH CALENDAR QUARTER TO BE LESS THAN THE RATIO
INDICATED BELOW AS OF THE DATE INDICATED BELOW:

 

Date [Assuming a Fixed Charge
Coverage Ratio Period is in Effect]

 

Ratio


 


 


 


 


 


(I)


JUNE 30, 2006


 


(I)


0.50 TO 1.00


 


 


 


 


 


(II)


SEPTEMBER 30, 2006


 


(II)


0.70 TO 1.00


 


 


 


 


 


(III)


DECEMBER 31, 2006


 


(III)


0.90 TO 1.00


 


 


 


 


 


(IV)


MARCH 31, 2007


 


(IV)


1.00 TO 1.00


 


 


 


 


 


(V)


JUNE 30, 2007


 


(V)


1.00 TO 1.00


 


 


 


 


 


(VI)


SEPTEMBER 30, 2007


 


(VI)


1.00 TO 1.00


 


 


 


 


 


(VII)


DECEMBER 31, 2007, AND MARCH 31, 2008


 


(VII)


1.10 TO 1.00


 


FOR PURPOSES OF THIS PARAGRAPH B OF THIS FINANCIAL COVENANTS RIDER, A “FIXED
CHARGE COVERAGE RATIO PERIOD” SHALL BE IN EFFECT IF THE AVERAGE DAILY
AVAILABILITY FOR THE THREE (3) MONTH PERIOD ENDING ON THE LAST DAY OF THE MOST
RECENT CALENDAR QUARTER IS LESS THAN $15,000,000.00.”


 


2.15                        CLOSING FEE.  IN CONSIDERATION FOR THE AGREEMENTS
SET FORTH HEREIN, BORROWER AGREES TO PAY AGENT, FOR AGENT’S BENEFIT AND FOR THE
BENEFIT OF LENDERS, A FEE OF $125,000 (CONSISTING OF A $150,000 CLOSING FEE AND
A $50,000 COLLATERAL MONITORING FEE, AS REDUCED BY THE $75,000 FEE PREVIOUSLY
PAID BY BORROWER TO AGENT), WHICH FEE SHALL BE (I) DEEMED FULLY EARNED ON THE
DATE HEREOF, (II) NON-REFUNDABLE AND (III) DUE AND PAYABLE IN FULL ON THE DATE
HEREOF.

 

8

--------------------------------------------------------------------------------


 


2.16                        EIGHTH AMENDMENT NOT EFFECTIVE.  THE PARTIES HERETO
AGREE THAT THE EIGHTH AMENDMENT TO THE LOAN AGREEMENT EXECUTED BY THE PARTIES IN
FEBRUARY OF 2006 IS NOT, AND SHALL NOT BECOME, EFFECTIVE AND SHALL BE GIVEN NO
FORCE OR EFFECT.


 


2.17                        BORROWING BASE.  WITHIN 90 DAYS OF THE NINTH
AMENDMENT EFFECTIVE DATE, AGENT AND LENDERS WILL CONSIDER CHANGING THE ADVANCE
RATE WITH RESPECT TO ELIGIBLE ACCRUED UNBILLED ACCOUNTS BUT AGENT WILL BE UNDER
NO OBLIGATION TO CHANGE SUCH ADVANCE RATE.   IN ADDITION, UPON COMPLETION OF
SATISFACTORY DUE DILIGENCE BY THE AGENT, IN ITS SOLE DISCRETION, OF THE
BORROWER’S FOREIGN ACCOUNTS RECEIVABLE AND SUBJECT TO THE AGENT OBTAINING ALL
REQUISITE INTERNAL APPROVALS, SOME OF THE FOREIGN ACCOUNTS RECEIVABLE WILL BE
INCLUDED IN THE BORROWING BASE ON TERMS AND CONDITIONS SATISFACTORY TO AGENT IN
ITS SOLE DISCRETION.  ANY CHANGES IN SUCH TERMS WILL BE DOCUMENTED IN A MANNER
ACCEPTABLE TO AGENT IN ITS SOLE DISCRETION.


 

ARTICLE III
CONDITIONS PRECEDENT

 


3.01                        CONDITIONS TO EFFECTIVENESS.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE EFFECTIVENESS OF THIS AMENDMENT IS SUBJECT
TO THE SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT, UNLESS SPECIFICALLY
WAIVED IN WRITING BY AGENT:


 


(A)                                  AGENT SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT AND DULY EXECUTED BY EACH PARTY THERETO:


 

(I)                                     THIS AMENDMENT, AND

 

(II)                                  SUCH ADDITIONAL DOCUMENTS, INSTRUMENTS AND
INFORMATION AS AGENT OR ITS LEGAL COUNSEL, PATTON BOGGS LLP, MAY REQUEST;

 


(B)                                 AGENT SHALL HAVE RECEIVED, IN IMMEDIATELY
AVAILABLE FUNDS, PAYMENT OF THE CLOSING FEE PROVIDED FOR IN SECTION 2.15 OF THIS
AMENDMENT;


 


(C)                                  AFTER GIVING EFFECT TO THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THE LOAN AGREEMENT AND THIS AMENDMENT AND THE
PAYMENT BY BORROWER OF ALL COSTS, FEES AND EXPENSES RELATING THERETO, THE
MAXIMUM REVOLVING LOAN AMOUNT ON THE DATE HEREOF SHALL EXCEED THE SUM OF THE
SWINGLINE LOAN AND THE REVOLVING LOAN BY AT LEAST $15,000,000.00; AND


 


(D)                                 ALL CORPORATE PROCEEDINGS TAKEN IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND THE
AGREEMENTS DESCRIBED IN CLAUSE (A) ABOVE AND ALL DOCUMENTS, INSTRUMENTS AND
OTHER LEGAL MATTERS INCIDENT THERETO SHALL BE SATISFACTORY TO AGENT AND ITS
LEGAL COUNSEL, PATTON BOGGS LLP.


 

ARTICLE IV
NO WAIVER

 


4.01                        NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS A
WAIVER BY AGENT OR ANY LENDER OF ANY COVENANT OR PROVISION OF THE LOAN
AGREEMENT, THE OTHER LOAN DOCUMENTS, THIS AMENDMENT, OR OF ANY OTHER CONTRACT OR
INSTRUMENT BETWEEN BORROWER, AGENT AND/OR ANY LENDER, AND AGENT’S OR ANY
LENDER’S FAILURE AT ANY TIME OR TIMES HEREAFTER TO REQUIRE STRICT PERFORMANCE BY
BORROWER OF ANY

 

9

--------------------------------------------------------------------------------


 


PROVISION THEREOF SHALL NOT WAIVE, AFFECT OR DIMINISH ANY RIGHT OF AGENT AND/OR
ANY LENDER TO THEREAFTER DEMAND STRICT COMPLIANCE THEREWITH.  AGENT AND LENDERS
HEREBY RESERVE ALL RIGHTS GRANTED UNDER THE LOAN AGREEMENT, THE OTHER LOAN
DOCUMENTS, THIS AMENDMENT AND ANY OTHER CONTRACT OR INSTRUMENT BETWEEN BORROWER,
AGENT AND/OR ANY LENDER.


 

ARTICLE V
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 


5.01                        RATIFICATIONS.  THE TERMS AND PROVISIONS SET FORTH
IN THIS AMENDMENT SHALL MODIFY AND SUPERSEDE ALL INCONSISTENT TERMS AND
PROVISIONS SET FORTH IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
EXCEPT AS EXPRESSLY MODIFIED AND SUPERSEDED BY THIS AMENDMENT, THE TERMS AND
PROVISIONS OF THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE RATIFIED AND
CONFIRMED AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  BORROWER, AGENT AND
LENDERS AGREE THAT THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED
HEREBY, SHALL CONTINUE TO BE LEGAL, VALID, BINDING AND ENFORCEABLE IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS.


 


5.02                        REPRESENTATIONS AND WARRANTIES.  BORROWER HEREBY
REPRESENTS AND WARRANTS TO AGENT AND LENDERS THAT (A) THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AMENDMENT AND ANY AND ALL OTHER LOAN DOCUMENTS EXECUTED
AND/OR DELIVERED IN CONNECTION HEREWITH HAVE BEEN AUTHORIZED BY ALL REQUISITE
CORPORATE ACTION ON THE PART OF BORROWER AND WILL NOT VIOLATE THE CERTIFICATE OF
INCORPORATION OR BYLAWS OF BORROWER; (B) THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE LOAN AGREEMENT, AS AMENDED HEREBY, AND ANY OTHER LOAN DOCUMENT
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AND
ON AND AS OF THE DATE OF EXECUTION HEREOF AS THOUGH MADE ON AND AS OF EACH SUCH
DATE, EXCEPT FOR ANY REPRESENTATION OR WARRANTY LIMITED BY ITS TERMS TO A
SPECIFIC DATE; (C) NO EVENT OF DEFAULT OR DEFAULT UNDER THE LOAN AGREEMENT HAS
OCCURRED AND IS CONTINUING, UNLESS SUCH EVENT OF DEFAULT OR DEFAULT HAS BEEN
SPECIFICALLY WAIVED IN WRITING BY LENDERS; AND (D) BORROWER IS IN FULL
COMPLIANCE WITH ALL COVENANTS AND AGREEMENTS CONTAINED IN THE LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY.


 

ARTICLE VI
MISCELLANEOUS PROVISIONS

 


6.01                        SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES MADE IN THE LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY DOCUMENT FURNISHED IN CONNECTION
WITH THIS AMENDMENT, SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AMENDMENT
AND THE OTHER LOAN DOCUMENTS, AND NO INVESTIGATION BY AGENT OR ANY LENDER OR ANY
CLOSING SHALL AFFECT THE REPRESENTATIONS AND WARRANTIES OR THE RIGHT OF AGENT OR
ANY LENDER TO RELY UPON THEM.


 


6.02                        REFERENCE TO LOAN AGREEMENT.  EACH OF THE LOAN
DOCUMENTS, INCLUDING THE LOAN AGREEMENT AND ANY AND ALL OTHER AGREEMENTS,
DOCUMENTS OR INSTRUMENTS NOW OR HEREAFTER EXECUTED AND DELIVERED PURSUANT TO THE
TERMS HEREOF OR PURSUANT TO THE TERMS OF THE LOAN AGREEMENT, AS AMENDED HEREBY,
ARE HEREBY AMENDED SO THAT ANY REFERENCE IN SUCH LOAN DOCUMENTS TO THE LOAN
AGREEMENT SHALL MEAN A REFERENCE TO THE LOAN AGREEMENT, AS AMENDED HEREBY.


 


6.03                        EXPENSES OF AGENT.  AS PROVIDED IN THE LOAN
AGREEMENT, BORROWER AGREES TO PROMPTLY PAY ALL FEES, COSTS AND EXPENSES INCURRED
BY AGENT (INCLUDING ATTORNEYS’ FEES AND EXPENSES, THE ALLOCATED CASH OF AGENT’S
INTERNAL LEGAL STAFF AND FEES OF ENVIRONMENTAL CONSULTANTS, ACCOUNTANTS

 

10

--------------------------------------------------------------------------------


 


AND OTHER PROFESSIONALS RETAINED BY AGENT) INCURRED IN CONNECTION WITH THE
REVIEW, NEGOTIATION, PREPARATION, DOCUMENTATION AND EXECUTION OF THIS AMENDMENT.


 


6.04                        SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD
BY A COURT OF COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT
IMPAIR OR INVALIDATE THE REMAINDER OF THIS AMENDMENT AND THE EFFECT THEREOF
SHALL BE CONFINED TO THE PROVISION SO HELD TO BE INVALID OR UNENFORCEABLE.


 


6.05                        SUCCESSORS AND ASSIGNS.  THIS AMENDMENT IS BINDING
UPON AND SHALL INURE TO THE BENEFIT OF AGENT AND LENDERS AND BORROWER AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT BORROWER MAY NOT ASSIGN OR TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
AGENT AND LENDERS.


 


6.06                        COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


6.07                        EFFECT OF WAIVER.  NO CONSENT OR WAIVER, EXPRESS OR
IMPLIED, BY AGENT OR ANY LENDER TO OR FOR ANY BREACH OF OR DEVIATION FROM ANY
COVENANT OR CONDITION BY BORROWER SHALL BE DEEMED A CONSENT TO OR WAIVER OF ANY
OTHER BREACH OF THE SAME OR ANY OTHER COVENANT, CONDITION OR DUTY.


 


6.08                        HEADINGS.  THE HEADINGS, CAPTIONS, AND ARRANGEMENTS
USED IN THIS AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AMENDMENT.


 


6.09                        APPLICABLE LAW.  THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE
PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS.


 


6.10                        FINAL AGREEMENT.  THE LOAN DOCUMENTS, AS AMENDED
HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE LOAN
DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NOT
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO MODIFICATION, RESCISSION,
WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE,
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER, LENDERS AND AGENT.


 

[The Remainder of this Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

BANCTEC, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: J. Coley Clark

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

BTI TECHNOLOGIES, L.P.

 

 

 

 

 

By:

BANCTEC, INC., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

J. Coley Clark

 

 

Title:

Chief Executive Officer

 

 

 

 

 

HELLER FINANCIAL, INC.,

 

as Agent and Sole Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

CONSENT AND RATIFICATION

 

Each of the undersigned hereby consents to the terms of the within and foregoing
Amendment, confirms and ratifies the terms of its guaranty agreement relating to
the Obligations and each Loan Document it has executed in connection with the
Obligations (collectively, the “Loan Documents”) and acknowledges that the Loan
Documents to which it is a party are in full force and effect and ratifies the
same, that it has no defense, counterclaim, set-off or any other claim to
diminish its liability under such Loan Documents, that its consent is not
required to the effectiveness of the within and foregoing Amendment, and that no
consent by it is required for the effectiveness of any future amendment,
modification, forbearance or other action with respect to the Loans, the
collateral securing the Obligations, or any of the other Loan Documents.

 

 

BTC INTERNATIONAL HOLDINGS, INC.

 

 

 

 

By:

 

 

Name:

J. Coley Clark

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

BANCTEC (PUERTO RICO), INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BANCTEC UPPER-TIER HOLDING, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BANCTEC INTERMEDIATE HOLDING, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------